Citation Nr: 0018403	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-45 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1956 to March 1958.

In March 1996, the RO denied the veteran's claim of 
entitlement to service connection for a back disorder, 
finding that no new and material evidence had been submitted 
to reopen the claim.  The veteran perfected an appeal.  In 
May 1998, the Board of Veterans' Appeals (Board) denied the 
appeal, thereby confirming the RO's determination.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court). 

After reviewing Appellee and Appellant's joint motion for 
remand, the Court vacated the Board's May 1998 decision and 
remanded the claim for issuance of a readjudicated decision 
in light of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  The 
matter is now before the Board for further consideration.  

It is also noted that on the veteran's substantive appeal, he 
indicated that he desired a travel board hearing.  
Subsequently, he withdrew this request in April 1997.  In a 
letter of June 1998, he again requested a personal hearing.  
Since a decision had already been rendered by the Board, his 
request was denied.  At this time, there is no outstanding 
request for a hearing at the RO or before the Board.  
However, the veteran is free to request a hearing in 
conjunction with this remand.  


REMAND

From March to May 2000, the veteran, through his attorney, 
submitted additional medical evidence and a medical statement 
from R.A.P., Jr., M.D. to support his appeal.  The veteran 
also stated that he did not want to waive his right to 
initial RO review.  38 C.F.R. § 20.1304 (1999).

In light of the foregoing, the matter shall be remanded 
pursuant to 38 C.F.R. § 20.1304(c).  That regulatory 
provision provides that any pertinent evidence submitted by 
the appellant or representative which is accepted by the 
Board, under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral.  Id.

In order to extend to the veteran every equitable 
consideration and to ensure that the veteran's due process 
rights are fulfilled, this case is REMANDED for the 
following:

1.  The RO should review the additional 
evidence submitted and thereafter, 
accomplish any additional development 
deemed necessary, e.g., obtaining an 
independent medical opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175; 
Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (When findings and conclusions are 
medical in nature, the Board may not rely 
on its own unsubstantiated medical 
conclusions, but may consider only 
independent medical evidence to support 
its findings.); see also Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992). 

2.  The RO should then readjudicate the 
veteran's appeal of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for a back disorder.  
All pertinent law, regulations, and Court 
decisions should be considered, including 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 
(1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999); etc.  

If the veteran's claim remains in a denied status, he and his 
attorney should be provided with a supplemental statement of 
the case, which includes notice of any additional pertinent 
laws and regulations that were used, and a full discussion of 
action taken on the veteran's claim.  The RO's actions should 
follow the Court's instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The requisite time to 
respond should be allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


